Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/21 has been entered.

Response to Amendment
 	The Amendment filed 7/26/21 has been entered. Claims 1-10 and 20-24 remain pending in the application. Applicant’s amendments to claim 2 has overcome the 112(b) rejection previously set forth in the Final Office Action mailed 4/28/21. However, the remaining grounds for rejection under 35 U.S.C. 112(b) are maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the continuously rotate the piston rod relative to the cylinder” is indefinite in that the function of the piston rod is being defined by its position, i.e., it is unclear as to how a physical location of the cylinder can define an action (rotating). Physical locations can be used to define physical objects and directions can be used to define actions but it is illogical to define an action by a physical location. 	Additionally, the term “relative to the cylinder” on both lines 6 and 7 is indefinite on its own since “relative to the cylinder” is a relative term. The term "relative" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the actual relationship, i.e,. how the piston rod and the cylinder are related. That is to say, the mere claim that some relationship exists is indefinite since said relationship has not been defined.
 	For purposes of examination, the term “relative to the cylinder” will be considered as if removed. Claims 2-10, dependent upon claim 1, are hereby rejected under 35 USC 112(b) as being dependent upon a rejected base claim. 	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 3 recites the limitation “the rod rotator is configured to produce no rotation of the piston rod relative to the cylinder.” The term “no rotation of the piston rod relative to the cylinder” is indefinite in that the function of the piston rod is being defined by its position, i.e., it is unclear as to how a physical location of the cylinder can define an action (rotating). Physical locations can be used to define action by a physical location. 	Additionally, the term “relative to the cylinder” on line 2 is indefinite on its own since “relative to the cylinder” is a relative term. The term "relative" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the actual relationship, i.e,. how the piston rod and the cylinder are related. That is to say, the mere claim that some relationship exists is indefinite since said relationship has not been defined.  	For purposes of examination, the term “relative to the cylinder” will be considered as if removed. 	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 7 recites the limitation “the mandrel is slidingly engaged.” The term is indefinite since the adverb “slidingly” is being used to define the adjective “engaged,” i.e., the components are engaged by means of sliding. It is unclear as to how “engaged” (i.e., attached) can be defined by an action, such as “sliding.” A component can be engaged to another and/or a component can slide, but it is unclear as to how a component can be engaged by means of sliding. For purposes of examination, the term “slidingly” will be considered as if removed. If the Applicant intends to include a limitation of a component capable of sliding, a suitably worded limitation should be written.
 	Claims 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 20 recites the limitation “the first component being configured to rotate… relative to the mandrel.” The term “rotate… relative to the mandrel” is indefinite in that the function of the one-way clutch is being defined by its position, i.e., it is unclear as to how a physical location of the one-way clutch can define an action (rotating). Physical locations can be used to define physical objects and directions can be used to define actions but it is illogical to define an action by a physical location. 	Additionally, the term “relative to the mandrel” on line 9 is indefinite on its own since “relative to the mandrel” is a relative term. The term "relative" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the actual relationship, i.e,. how the one-way clutch and the mandrel are related. That is to say, the mere claim that some relationship exists is indefinite since said relationship has not been defined. 	Furthermore, claim 20 recites the limitations “the one-way clutch prevents… rotating… relative to the second component” and “the one-way clutch… permits rotation… relative to the second component.” These terms are indefinite in that the function of the one-way clutch is being defined by its position, i.e., it is unclear as to how a physical location of the one-way clutch can define an action (rotating). Physical locations can be used to define physical objects and directions can be used to define actions but it is illogical to define an action by a physical location. 	Additionally, the term “relative to the second component” on lines 13 and 14 is indefinite on its own since “relative to the second component” is a relative term. The term "relative" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the actual relationship, i.e,. how the one-way clutch and the second component are related. That is to say, the mere claim that some relationship exists is indefinite since said relationship has not been defined.
 	For purposes of examination, the terms “relative to the cylinder” and “relative to the second component” will be considered as if removed. Claims 21-24, dependent upon claim 20, are hereby rejected under 35 USC 112(b) as being dependent upon a rejected base claim.
 	Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 21 recites the limitations of “the internal profile is configured to rotate relative to the mandrel” and “displacement of the internal profile relative to the mandrel.” The term “rotate relative to the mandrel” is indefinite in that the function of the internal profile is being defined by its position, i.e., it is unclear as to how a physical location of the mandrel can define an action (rotating). Physical locations can be used to define physical objects and directions can be used to define actions but it is illogical to define an action by a physical location. Similarly, the term “displacement of the internal profile relative to the mandrel” is indefinite in that the function of the internal profile is being defined by its position, i.e., it is unclear as to how a physical location of the mandrel can define an action (displacement). Physical locations can be used to define physical objects and directions can be used to define actions but it is illogical to define an action by a physical location. 	Additionally, the term “relative to the mandrel” on lines 2 and 3 is indefinite on its own since “relative to the mandrel” is a relative term. The term "relative" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the actual relationship, i.e,. how the internal profile and the mandrel are related. That is to say, the mere claim that some relationship exists is indefinite since said relationship has not been defined. 	For purposes of examination, the term “relative to the mandrel” will be considered as if removed. Claim 22, dependent upon claim 21, is hereby rejected under 35 USC 112(b) as being dependent upon a rejected base claim. 	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 22 recites the limitations of “one-way clutch is configured to permit relative rotation between the internal profile and the mandrel” and “displacement of the internal profile relative to the mandrel.” The term “relative rotation between the internal profile and the mandrel” is indefinite in that the function of the internal profile is being defined by its position, i.e., it is unclear as to how a physical location of the mandrel can define an action (rotating). Physical locations can be used to define physical objects and directions can be used to define actions but it is illogical to define an action by a physical location. The term “displacement of the internal profile relative to the mandrel” is indefinite in that the function of the internal profile is being defined by its position, i.e., it is unclear as to how a physical location of the mandrel can define an action (displacement). Physical locations can be used to define physical objects and directions can be used to define actions but it is illogical to define an action by a physical location.  	Additionally, the term “relative rotation” on line 2 and  “relative to the mandrel” on line 4 are indefinite on their own since  “relative rotation” and “relative to the mandrel” are relative terms. The term "relative" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the actual relationship, i.e,. how the internal profile and the mandrel are related. That is to say, the mere claim that some relationship exists is indefinite since said relationship has not been defined. 	For purposes of examination, “to permit relative rotation between” will be considered as if written as “to permit rotation of” and the term “relative to the mandrel” will be considered as if removed.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hanes (US 3,030,935-cited previously). 	With respect to independent claim 1, Hanes discloses an artificial lift system for use with a subterranean well (col. 1 lines 8-12 and 38-41), the system comprising: 	an actuator operable to reciprocate a rod string in the well, the actuator including a piston disposed in a cylinder, and a piston rod connected to the piston (col. 1 lines 34-41, col. 7 line 75- col. 8 line 31, and Fig. 11); and 	a rod rotator that is configured to continuously rotates the piston rod during displacement of the piston in a first longitudinal direction relative to the cylinder (col. 1 lines 34-41, col. 7 line 75- col. 8 line 31, and Fig. 11). 	With respect to depending claim 2, Hanes discloses in which the first longitudinal direction comprises a direction toward the rod string (col. 1 lines 34-41, col. 7 line 75- col. 8 line 31, and Fig. 11).
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hanes (US 3,030,935- cited above). 	With respect to depending claim 3, Hanes discloses in which the rod rotator is configured to produce no backwards rotation of the piston rod during the displacement of the piston in a second longitudinal direction opposite to the first longitudinal direction and wherein the piston rod “is rotated in intermittent fashion” (col. 1 lines 34-41, col. 7 lines 53-59, col. 7 line 75- col. 8 line 31, col. 8 lines 54-68, and Fig. 11). However, Hanes fails to expressly disclose wherein the lack of rotation (“no rotation”) also applies to forward rotation, in addition to no backward rotation. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention that the disclosure of intermittent rotation and no rotation as the piston displaces in a second longitudinal direction (i.e., “on the return or non-power stroke) that the piston rod produces no rotation at all. Furthermore, the act of stopping the rotation amounts to nothing more than choosing from a finite number of possible and predictable solutions, as it has been taught "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397
 	Claims 4-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hanes (US 3,030,935- cited above) in view of Szymber et al. (US 5,351,583). 	With respect to depending claim 4, Hanes discloses in which the rod rotator mechanism (i.e, the ratchet assembly) comprises a mandrel having a non-circular or hexagonal first profile (col. 8 lines 7-31). However, Hanes fails to expressly disclose a rod rotation mechanism comprising a mandrel having a “helical” first profile. Szymber discloses a rod rotator mechanism (i.e, the ratchet assembly) comprising a helical first profile (Abstract, col. 1 lines 10-46, col. 16 lines 53-65, and Figs. 1a, 3, and 10a). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider substituting the ratchet assembly disclosed by Hanes with the ratchet assembly taught by Szymber since it optimizes the ratchet assembly (e.g., removes unnecessary dead space in the mechanism), performs the exact same function (i.e., one-directional movement in a cable hoist), and is taught as being a direct improvement over the ratchet assembly disclosed by Hanes (i.e., a pawl and tooth ratchet). Furthermore, the mechanical concept of the ratchet assembly taught by Szymber is a well-known mechanism in the mechanical arts for one-direction movement. Moreover, said replacement amounts to nothing more than a simple substitution of one known equivalent ratchet assembly for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	With respect to depending claim 5, which is dependent upon claim 4, the combination of Hanes and Szymber teaches in which the first profile comprises a helical external spine formed on the mandrel (Hanes- col. 1 lines 34-41, col. 7 line 75- col. 8 line 31, and Fig. 11; Szymber- Abstract, col. 1 lines 10-46, col. 16 lines 53-65, and Figs. 1a, 3, and 10a). 	With respect to depending claim 6, which is dependent upon claim 4, the combination of Hanes and Szymber teaches in which the mandrel is disposed within the cylinder (col. 1 lines 34-41, col. 7 line 75- col. 8 line 31, and Fig. 11). 	With respect to depending claim 7, which is dependent upon claim 4, the combination of Hanes and Szymber teaches in which the mandrel is engaged with a second profile that is arranged to reciprocate with the piston and piston rod (Hanes- col. 7 lines 40-59, col. 7 line 75- col. 8 line 31, and Fig. 11; Szymber- Abstract, col. 1 lines 10-46, col. 16 lines 53-65, and Figs. 1a, 3, and 10a). 	With respect to depending claim 8, which is dependent upon claim 7, the combination of Hanes and Szymber teaches in which the second profile is prevented from rotating in a first rotational direction relative to at least one of the piston and piston rod, and in which the second profile is permitted to rotate in an opposite second rotational direction relative to the at least one of the piston and piston rod (Hanes- col. 7 lines 40-59, col. 7 line 75- col. 8 line 31, and Fig. 11; Szymber- Abstract, col. 1 lines 10-46, col. 16 lines 53-65, and Figs. 1a, 3, and 10a). 	With respect to depending claim 9, which is dependent upon claim 7, the combination of Hanes and Szymber teaches in which a one-way clutch of the rod rotator prevents rotation of the second profile in a first rotational direction relative to at least one of the piston and piston rod, and in which the one-way clutch permits rotation of the second profile in an opposite second rotational direction relative to the at least one of the piston and piston rod (Hanes- col. 7 lines 40-59, col. 7 line 75- col. 8 line 31, and Fig. 11; Szymber- Abstract, col. 1 lines 10-46, col. 16 lines 53-65, and Figs. 1a, 3, and 10a). 	With respect to depending claim 10, which is dependent upon claim 7, the combination of Hanes and Szymber teaches in which the second profile is disposed within the cylinder (Hanes- col. 7 lines 40-59, col. 7 line 75- col. 8 line 31, and Fig. 11; Szymber- Abstract, col. 1 lines 10-46, col. 16 lines 53-65, and Figs. 1a, 3, and 10a). 	With respect to independent claim 20, Hanes discloses a rod rotator for rotating a rod string in a subterranean well (col. 1 lines 8-12 and 34-41, col. 7 line 75- col. 8 line 31, and Fig. 11), the rod rotator comprising: 	an elongated mandrel having a non-circular or hexagonal first profile (col. 8 lines 7-31), the mandrel being configured to attach to a cylinder of a hydraulic actuator, wherein the hydraulic actuator is operable to reciprocate the rod string (col. 1 lines 8-12 and 34-41, col. 7 line 75- col. 8 line 31, and Fig. 11); 	an internal profile complementarily shaped relative to the external profile (col. 1 lines 8-12 and 34-41, col. 7 line 75- col. 8 line 31, and Fig. 11); and 	a one-way clutch including first and second components, the first component being configured to rotate with the internal profile in response to longitudinal displacement of the internal profile, the second component being configured for attachment to at least one of a piston and a piston rod of the hydraulic actuator, and in which the one-way clutch prevents the first component from rotating in a first rotational direction relative to the second component, but permits rotation of the first component relative to the second component in a second rotational direction opposite to the first rotational direction (col. 1 lines 8-12 and 34-41, col. 7 line 75- col. 8 line 31, and Fig. 11). 	Regarding claim 20, Hanes discloses in which the rod rotator mechanism (i.e, the ratchet assembly or clutch) comprises a mandrel having a non-circular or hexagonal external profile (col. 8 lines 7-31). However, Hanes fails to expressly disclose a rod rotation mechanism comprising a mandrel having a “helical” external profile. Szymber discloses a rod rotator mechanism (i.e, the ratchet assembly or clutch) comprising a helical external profile (Abstract, col. 1 lines 10-46, col. 16 lines 53-65, and Figs. 1a, 3, and 10a). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider substituting the ratchet assembly disclosed by Hanes with the ratchet assembly taught by Szymber since it optimizes the ratchet assembly (e.g., removes unnecessary dead space in the mechanism), performs the exact same function (i.e., one-directional movement in a cable hoist), and is taught as being a direct improvement over the ratchet assembly disclosed by Hanes (i.e., a pawl and tooth ratchet). Furthermore, the mechanical concept of the ratchet assembly taught by Szymber is a well-known mechanism in the mechanical arts for one-direction movement. Moreover, said replacement amounts to nothing more than a simple substitution of one known equivalent ratchet assembly for another, performing the same function for the same purpose. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). 	Further regarding the “one-way clutch,” as instantly claimed, Szymber teaches a one-way clutch including first and second components, the first component being configured to rotate with the internal profile, and in which the one-way clutch prevents the first component from rotating in a first rotational direction, but permits rotation of the first component in a second rotational direction opposite to the first rotational direction  (Abstract, col. 1 lines 10-46, col. 16 lines 53-65, and Figs. 1a, 3, and 10a). 	With respect to depending claim 21, the combination of Hanes and Szymber teaches in which the internal profile is configured to rotate in the first rotational direction in response to displacement of the internal profile in a first longitudinal direction (Hanes- col. 7 lines 40-59, col. 7 line 75- col. 8 line 31, and Fig. 11; Szymber- Abstract, col. 1 lines 10-46, col. 16 lines 53-65, and Figs. 1a, 3, and 10a). 	With respect to depending claim 22, which is dependent upon claim 21, the combination of Hanes and Szymber teaches in which the one-way clutch is configured to permit rotation of the internal profile and the mandrel in a second rotational direction in response to displacement of the internal profile in a second longitudinal direction opposite to the first longitudinal direction (Hanes- col. 7 lines 40-59, col. 7 line 75- col. 8 line 31, and Fig. 11; Szymber- Abstract, col. 1 lines 10-46, col. 16 lines 53-65, and Figs. 1a, 3, and 10a). 	With respect to depending claim 23, the combination of Hanes and Szymber teaches further comprising a cylinder connector configured to suspend the mandrel within the cylinder (Hanes- col. 7 lines 40-59, col. 7 line 75- col. 8 line 31, and Fig. 11; Szymber- Abstract, col. 1 lines 10-46, col. 16 lines 53-65, and Figs. 1a, 3, and 10a). 	With respect to depending claim 24, the combination of Hanes and Szymber teaches in which the helical external profile comprises a helical spine formed on the mandrel (Hanes- col. 7 lines 40-59, col. 7 line 75- col. 8 line 31, and Fig. 11; Szymber- Abstract, col. 1 lines 10-46, col. 16 lines 53-65, and Figs. 1a, 3, and 10a).
Response to Arguments
 	Applicant's arguments filed 7/26/21 have been fully considered but they are not persuasive. 	Regarding the 112(b) rejection of claim 1, Applicant argues that there is no indefiniteness since the limitation of “a rod rotator that continuously rotates the piston rod relative to the cylinder” is “not attempting to define the function of the piston rod by its position [rather] the cylinder is merely providing a point of reference for the relative rotation.” The Examiner finds this argument unpersuasive. The Applicant’s paraphrasing of the limitation (“the cylinder is providing a point of reference for the relative rotation”) is itself indefinite since it defines the function of the piston rod (i.e., “rotation”) by its position (i.e., “a point of reference”). Furthermore, “relative rotation” is indefinite since no amount is provided; the claim that some relationship exists is indefinite since the relationship is not defined. Applicant additionally argues that “a person skilled in the art would clearly understand what is being claimed.” The mere allegation that a claim is definite is not persuasive. 	Regarding the 112(b) rejection of claim 2, the Applicant has amended the claim and thereby overcome the rejection. However, the Examiner points out that the very amendment made justifies and demonstrates the appropriateness of the rejection made, since the original language of “a downward direction” would ordinarily be considered in terms of gravity, i.e.,“downhole,” (as demonstrated by the Applicant’s drawings, see Fig. 1) but is instead being defined now as “toward the rod string.” The Examiner thanks the Applicant, therefore, for providing a clear example of how the original language was indefinite and for clarifying the indefinite language. 	Regarding the 112(b) rejection of claim 3, Applicant argues that there is no indefiniteness since the limitation of “the rod rotator produces no rotation of the piston rod relative to the cylinder” is “not attempting to define the function of the piston rod by its position [rather] the cylinder is merely providing a point of reference for the relative rotation.” The Examiner finds this argument unpersuasive. The Applicant’s paraphrasing of the limitation (“the cylinder is merely providing a point of reference for the relative rotation”) is itself indefinite since it defines the function of the piston rod (i.e., “rotation”) by its position (i.e., “a point of reference”). Furthermore, “relative rotation” is indefinite since no amount is provided; the claim that some relationship exists is indefinite since the relationship is not defined. Applicant additionally argues that “a person skilled in the art would clearly understand what is being claimed.” The mere allegation that a claim is definite is not persuasive. 	Regarding the 112(b) rejection of claim 7, Applicant argues that there is no indefiniteness since the limitation of “the mandrel is slidingly engaged” is “not an attempt to define a position of the mandrel by its function.” The Applicant additionally argues that “the term ‘engage’ does not preclude slidable contact between two objects.” The Examiner finds this argument moot in view of the updated rejection of claim 7 (see above).  	Regarding the 112(b) rejection of claim 21, Applicant argues that there is no indefiniteness since the limitations of “the internal profile rotates relative to the mandrel” and “displacement of the internal profile relative to the mandrel” are “not attempts to define the function of the internal profile by its position [rather] the mandrel provides a point of reference for the relative rotation and displacement.” The Examiner finds this argument unpersuasive. The Applicant’s paraphrasing of the limitation (“the mandrel provides a point of reference for the relative rotation and displacement [of the internal profile]”) is itself indefinite since it defines the function of the internal profile (i.e., “rotation”) by its position (i.e., “a point of reference”). Furthermore, “relative rotation and displacement” is indefinite since no amount is provided; the claim that some relationship exists is indefinite since the relationship is not defined. Applicant additionally argues that “a person skilled in the art would clearly understand what is being claimed.” The mere allegation that a claim is definite is not persuasive. 	Regarding the 112(b) rejection of claim 22, Applicant argues that there is no indefiniteness since the limitations of “relative rotation between the internal profile and the mandrel” and “displacement of the internal profile relative to the mandrel” are “not attempts to define the function of the internal profile by its position [rather] the mandrel provides a point of reference for the relative rotation and displacement.” The Examiner finds this argument unpersuasive. The Applicant’s paraphrasing of the limitation (“the mandrel provides a point of reference for the relative rotation and displacement [of the internal profile]”) is itself indefinite since it defines the function of the internal profile (i.e., “rotation”) by its position (i.e., “a point of reference”). Furthermore, “relative rotation and displacement” is indefinite since no amount is provided; the claim that some relationship exists is indefinite since the relationship is not defined. Applicant additionally argues that “a person skilled in the art would clearly understand what is being claimed.” The mere allegation that a claim is definite is not persuasive. 	Applicant argues that Hanes fails to disclose the rod rotator instantly claimed since Hanes recites “at each reversal of the valve actuating piston 39, a charge of fluid under pressure is forced through the inlet line 59 to the fluid motor 60 to actuate the same and partially rotate the rod and pump rotating apparatus.” The Applicant then argues that “Hanes specifically discloses a charge of fluid under pressure acts to partially rotate the rod and pump rotating apparatus.” The Examiner finds this argument unpersuasive. It appears the Applicant is confusing the driving mechanism/force (e.g. a fluid motor) for the rod rotator as the rod rotator itself. Hanes does indeed disclose a rod rotator which continuously rotates the piston rod, as instantly claimed. 	Applicant argues, based upon the amendments to claim 20, that “neither Hanes nor Szymber discloses or suggests that the first component is configured to rotate with the internal profile in response to longitudinal displacement of the internal profile.” The Examiner finds this argument unpersuasive. Hanes does indeed disclose that the first component is configured to rotate with the internal profile in response to longitudinal displacement of the internal profile, as instantly claimed (see above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674